Case 1:19-cr-00286-AMD Document 170 Filed 08/17/21 Page 1 of 1 PageID #: 1554




                                                         August 17, 2021

   The Honorable Ann M. Donnelly
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

   RE:    United States v. Robert Kelly
          Criminal Docket No.: 19-286 (AMD)
          Requesting an Order to Allow the
          Defense to Use a Printer in the Courtroom

   Dear Judge Donnelly:

           The defense writes to respectfully request that the defense be allowed to use a
   printer in the Courtroom during the trial. The discovery and 3500 material in this case are
   voluminous. A printer is necessary for the defense to print specific pages of the material
   during direct and cross-examination. The printer will be kept in silent mode and the
   defense submits that a printer will not be a distraction to the orderly process of the trial.
   Further, the printer will allow the defense to quickly access the material so as not to delay
   the trial or questioning of a specific witness. The defense respectfully requests that the
   Court “So Order” this letter motion or issue an Order so that the defense may enter the
   Courthouse with the printer on August 18, 2021.

                                                         Respectfully submitted,

                                                                 /s/

                                                         Calvin H. Scholar


   CHS/jb

   cc:    All Counsel, by E-MAIL
